DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
2.	Claims 1-15 are pending. Claims 1-15 stand rejection. No new subject matter added. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen et al. (WO 2015179235 A1), hereinafter referred to as “Ausen”, in view of Olson et al. (US 8057447 B2), hereinafter referred to as “Olson”.
	Regarding claim 1, Ausen teaches an article (silicone article (100)), comprising: a network of interconnected polymeric strands (polymer strands (110) may all be made of silicone gel, see pg. 5 lines 32-33) (joining strands (120) may be made of a different material, i.e. a thermoplastic resin, an elastomeric material, so long as it is capable of bonding with polymer strands, see pg. 5 lines 25-27); wherein each of the interconnected polymeric strands has a first surface (see below),

    PNG
    media_image1.png
    378
    536
    media_image1.png
    Greyscale


However, Ausen does not explicitly disclose a plurality of features extending from the first surface of the interconnected polymeric strands; and wherein only one of any two adjacent polymeric strands has a plurality of features extending from the first surface of the interconnected polymeric strands.
	Olson teaches a distribution manifold (15) having a plurality of features (protrusions (51) on backing substrate (41) are made of silicone to contact a tissue site, see Col. 5 lines 30-39) extending from the first surface of the interconnected polymeric strands (protrusions (51) extend across the wound contacting surface (43), see Figure 3); and wherein only one of any two adjacent polymeric strands (silicone strands (110), as taught by Ausen) has a plurality of features (silicone protrusions (51)) extending from the first surface of the interconnected polymeric strands (the addition of silicone protrusions (51) will only be on the similar material of silicone strand (110) of Ausen).
	Ausen and Olson are analogous art because both deal with a medical dressing contacting tissue for healing. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the silicone strand material of Ausen and further include features extending from the first surface, as taught by Olson. One skilled in the art would modify the same material (silicone strands (110), of Ausen) to apply the protrusions 
	Regarding claim 2, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1. Ausen further teaches wherein at least one of the interconnected polymeric strands is linear (joining strands (120) are linear, see Figure 1).
	Regarding claim 3, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1. Ausen further teaches wherein the network comprises alternating non-linear polymeric strands and linear polymeric strands (alternating non-linear strands (110) and linear strands (120), see Figure 1).
	Regarding claim 4, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1. Ausen further teaches wherein the non-linear polymeric strand has a sinusoidal curve (strands (120) are sinusoidal, see Figure 1).
	Regarding claim 5, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1. Ausen further teaches wherein the tensile strength of the article parallel to x direction is greater than the tensile strength of the article parallel to y direction. (Inherent: the structure 
	Regarding claim 6, Ausen discloses the invention as essentially as claimed as discussed above in claim 1. However, Ausen does not explicitly disclose wherein the tensile strength of the article parallel to x direction is more than 2.23 Mpa.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ausen to have a tensile strength of the article parallel to x direction more than 2.23 Mpa since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ausen would not operate differently with the claimed tensile strength and since the tensile strength of x can be in the direction of the polymer strands orientation with the lowest tensile strength being 2.23 Mpa the device would function appropriately having the claimed tensile strength. Further, applicant places no criticality on the range claimed, indicating simply that the tensile strength in the x direction “at least” within the claimed ranges (specification pg. 6 lines 6-11).
	Regarding claim 7, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1. Ausen further teaches wherein the polymeric strands comprises an elastomeric polymer (the strands can comprise elastomeric material, see pg.2 lines 23-25).
claim 9, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1. Olson further teaches wherein the features have a height of 100 µm to 1000 µm (the height of the protrusion is preferably between about 0.1 mm (100 µm) and 5.0 mm (5000 µm) which can be between 100 µm and 1000 µm, see Col. 4 lines 25-27 of Olson).
	Regarding claim 10, Ausen and Olson teaches all of the limitations, as discussed above in claim 1. Olson further teaches wherein the features have a width of 10 µm to 1000 µm (width of each protrusion is between 0.1 mm (100 µm) to 2.0 mm (2000 µm) which can fall within the range of 10 µm to 1000 µm, see Col. 4 lines 27-29).
	Regarding claim 11, Ausen and Olson discloses all of the limitations as discussed above in claim 1. Olson further discloses a ratio of height to width being no more than 1:1 (the height of protrusions can be as low as 100 µm and the width of the protrusions can have a range between 100 µm and to 1000 µm allowing for a ratio no more than 1:1, see Col. 4 lines 25-29).
	Regarding claim 12, Ausen and Olsen teaches all of the limitations as discussed above in claim 1, and Olson further teaches wherein the density of features extending from the first surface is less than 1,000/square inch (assuming center to center distance (E - see Fig. 3) is 1 mm then it would be about 625/square inch which is no more than 1000/square inch, see Col. 4 lines 37-40).
	Regarding claim 13, Ausen and Olson discloses the invention essentially as claimed as above in claim 1. Ausen further teaches the size of the openings (140) may form at least 25% of the article (100), see pg. 4 lines 25-29).
	However, Ausen does not expressly disclose wherein aspect ratio of the openings is greater than 1:1. 

Regarding claim 14, Ausen and Olsen teaches all of the limitations, as discussed above in claim 1. Ausen further teaches wherein essentially all the interconnected polymeric strands are non-linear (strands (110) are nonlinear, see Figure 1).
	Regarding claim 15, Ausen teaches all of the limitations, as discussed above in claim 1, and further discloses the surface of the backing opposite the surface containing the silicone article (100) includes adhesive to secure with a device, such as a medical device (see pg. 14 lines 1-2). However, Ausen does not explicitly disclose a reduced pressure source fluidly connected to the openings of the article to deliver the reduced pressure through the openings, between the features, and to the tissue site.

Ausen and Olson are analogous art because both deal with a medical dressing contacting tissue for healing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the article of Ausen and further include a reduced pressure source fluidly connected to the openings of the article to deliver reduce pressure, as taught by Olson. Olson teaches that this would be a form of advanced wound healing therapy readily integrated into a clinician's wound healing procedures. The therapy optimizes patient care and decreases costs associated with treatment of patients having traumatic and chronic wounds. With the innovative embodiments of the reduced pressure delivery system described herein, reduced pressure therapy can be administered either in the hospital, in community settings such as assisted living complexes and convalescence homes, or in the home (see Col. 3 lines 38-46).
7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausen (WO 2015179235 A1) in view of Olson (US 8057447 B2), and in further view of Locke et al. (US 20130165836 A1), hereinafter referred to as “Locke”.
claim 8, Ausen and Olson teaches all of the limitations, as discussed above in claim 7. However, modified Ausen does not explicitly disclose wherein the elastomeric polymer is selected from polyolefins or polyurethanes.
Locke teaches an article (wound filler (208)) having strands made of  elastomeric polymer which is selected from polyolefins or polyurethanes (wound filler (208) that contacts tissue comprises first and second strands that may be formed from a number of different materials including polyurethane, see second to last sentence of Paragraph [0035]).
Modified Ausen and Locke are analogous art because both deal with a wound contacting article having strands. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the elastomeric polymer material of modified Ausen and replace it with the polyurethane material, as taught by Locke. Locke teaches the material is resilient so that if the web, the plurality of nodes, and the plurality of protrusions are deformed, internal forces within the web, the plurality of nodes, and the plurality of protrusions will act to restore them to their resting state (see Paragraph [0058]).
Response to Arguments
8.	Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues Olson doesn't disclose or suggest that only one of any two adjacent polymeric strands has a plurality of features extending from the first surface of the interconnected polymeric strands. Olson merely discloses that a plurality of projections or protrusions (51) extend from the backing substrate (41).
.  
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (1/10/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        10 January 2022